DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Amendment
This action is in response to the reply dated 01/21/2021.
Claims 1-11 are pending in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation said treating a muscle.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba (WO 2014/178943 A1) in view of Wahls (US 2012/0172940 A1) [both cited previously].
Re. claim 1 and 8, Skiba teaches a device/method for increasing cellular glucose uptake (paragraph 006), comprising:
one or more biocompatible electrodes (paragraph 027 – biocompatible electrodes) configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC) (paragraph 022 – embodiments of the garment with biocompatible electrodes is used to produce low-level electric fields or low-level micro current to a tissue; claims 1 and 33).
Skiba does not teach the garment fabric that exerts a pressure on a surface of between about 20 mmHg and 70 mmHg.
Wahls teaches a muscle treatment device comprising a compression fabric that exerts a pressure on a surface of between about 20 mmHg and 70 mmHg (paragraph 0033 – clinical grade compression fabric materials providing pressures of at least 10-65 mmHg can be used).


Re. claim 2, 7 and 10, Skiba further teaches wherein the biocompatible electrodes comprise a first array comprising a first pattern of microcells formed from a first conductive material, and a second array comprising a second pattern of microcells formed from a second conductive material (paragraph 003 – first and second array matrices of microcells [biocompatible electrodes] is made from a first and second conductive solution, respectively); and
such arrays capable of defining at least one voltaic cell for spontaneously generating at least one electrical current with the conductive material of the first array when said first and second arrays are introduced to an electrolytic solution (paragraph 087 - the at least one repetition of the first electrode design and the second electrode design defines at least one pattern of at least one voltaic cell for spontaneously generating at least one electrical current when introduced to an electrolytic solution; claim 7).

Re. claim 3, Skiba further teaches the device wherein the first conductive material and the second conductive material comprise the same material (paragraph 043 – conductive material is brought on the first and second dissimilar reservoirs as a medium for communication between the first and second reservoirs; claim 3).

Re. claim 4, Skiba further teaches the device wherein the first array and the second array each comprises a discrete circuit (paragraph 0144 - LLMC system is used with discrete reservoirs; claim 4).

Re. claim 5, Skiba further teaches the device further comprising a power source (paragraph 003 – device uses an external power source such as AC or DC power; claim 5).

Re. claim 6, Skiba further teaches wherein the first array and the second array spontaneously generate a LLEF (paragraph 043 – redox reaction occurs spontaneously to allow electrical communication between first and second reservoir arrays; claim 6).

Re. claims 9, Skiba further teaches the method wherein applying comprises affixing a LLEC system comprising a garment substrate comprising on its surface a multi-array matrix of biocompatible microcells (paragraph 096 – 099, LLEC system with electrodes/reservoir matrices [biocompatible electrodes] affixed to the garment/substrate).

Re. claims 11, Skiba further teaches the method wherein said treating issue injury comprises reducing microorganism proliferation (paragraph 062 – anti-microbial garments are applied for voltaic cell reaction to kill microbes).


Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Regarding claim 1, both Skiba and Wahls are analogous arts as they are both within the field of muscle treatment devices. Paragraph 052 of Skiba describes the electrodes/microcells can be made of any electrically-conductive material; the conductive knit material electrodes of Wahls is described as an electrically-conductive knit material, stating “Each electrode in the array of electrodes is electrically conductive (e.g., it can transport an electrical current). The electrically conductive knit material of each electrode of the array of electrodes can be a stretchable knit fabric material” (Wahls, paragraph 0030), and would therefore satisfy an obvious combination to a person of ordinary skill in the art to incorporate the device/method of increasing cellular glucose uptake of Skiba into the devices of Wahls and Schneider in order to treat glucose related diseases such as diabetes. Nonetheless, the combination of Skiba in view of Wahls satisfies the limitations of the claims in view of the amendment as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792